DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 28-49) in the reply filed on 09/20/2022 is acknowledged.
Applicant missed making election for species in the response filed on 09/20/2022, a telephonic call was made to Mr. Nathan Stacy, on November 16th, 2022, Mr. Stacy orally elected species A1-nonantagonistic binder being oxides of aluminum (claim 32), species B1-Nb2O5 hydrate being acidified (claim 40), species C2-N2O5 hydrate present in an amount at least 15 wt% to 90 wt% (claim 45), species D1- catalyst active phase having the formula of Mo1.0V0.25-038Te0.10-0.16 Nb0.15-0.19Od (claim 46). 
Therefore, claims 28-32, 35-40, 45-46 has been elected. 
Claims 33-34, 41-43 (noted 42-43 depending on withdrawn species B2), 44, 47-48 and 50-55 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Non-Compliant Claim Identifier
The identifier of claim 33-34, 41-44, 47-48 and 50-55 need be remarked as withdrawn since these claims are directed to non-elected species and non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 recites “Mo1.0V0.12-0.49Te0.6-0.16Nb0.15-0.20Od”, which appears to be “Mo1.0V0.12-0.49Te0.06-0.16Nb0.15-0.20Od“.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 37 recites “a pore size distribution less than 40%”, one of ordinary skill in the art is uncertain what pore size having such pore size distribution less than 40%.  Furthermore, one of ordinary skill in the art is uncertain what is the relationship between such pore size distribution and later on claimed “a pore width size less than 200 Angstroms”.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such limitations.   Hence, such limitations render claim indefiniteness. 
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 38 recites “percent pore area less than 30% and a corresponding percentage of pore volume less than 10%”, one of ordinary skill in the art is uncertain what exact percent pore area actually referring to?  Is such “percent pore area” being linked to specific pore size ranges?   Similarly, for the claimed “corresponding percentage of pore volume”, wherein how is such percent pore are being corresponding to percentage of pore volume?   Instant specification does not give clear explanation for such claimed percent pore area or corresponding percentage of pore volume either.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such limitations.   Hence, such limitations render claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31 and 35, 40, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Simanzhenkov et al. (US2017/0050178) in view of Allison (US2003/0065235).
Simanzhenkov et al. teach an oxidative dehydrogenation catalyst having the empirical formula Mo1.0V0.22-0.33Te0.10-0.16Nb0.15-0.19Od ([0008], [0030],[0046], [0074]), said catalyst being supported or bound with binders provided from components such as oxides of titanium, zirconium, magnesium and aluminum etc. ([0106]-[0108]), wherein when loaded on a support for a fixed bed catalyst, the aforementioned catalyst provides from 1 to 30 weight % of said catalyst and from 99 to 70 weight % support ([0114]).  
Regarding claim 28, Simanzhenkov et al does not expressly teach the agglomerated catalyst being prepared from 5 wt.% to 90 wt% of being Nb2O5 hydrate. 
Simanzhenkov et al. already teaches catalyst may be added to the support via aqueous slurry, or co-precipitation from a slurry wherein water apparently will be associated with adopted Nb2O5 material, wherein such process is substantially the same for forming the instantly claimed Nb2O5 hydrate (see instant publication US20210154645 A1 para. [0032]-[0040], example 1), therefore, same or substantially the same Nb2O5 hydrate would be expected.
It is noted that “being prepared from …..Nb2O5 hydrate” is a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, instantly claimed Nb2O5 hydrate is a precursor used to make the agglomerated catalyst, such precursor generally used in a slurry for mixing, then going through drying, extruding and then calcining to form the agglomerated catalyst (see instant publication US 20210154645 A1, para. [0032]-[0040], [0082]-[0089], example 1) wherein hydrated water component in such Nb2O5 hydrate apparently would be removed during high temperature calcining while the obtained agglomerated catalyst containing Nb2O5. 
Furthermore, Allison teaches an oxidative dehydrogenation catalyst includes a non-precious base metal (e.g. group IB-VIIB metals), metal oxide (e.g. alumina, niobium, and vanadia), or combination thereof and a refractory support ([0013], [0015]).  Allison further teaches suitable refractory support including zirconia, titania, silica, niobia ([0020]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known niobia ( noted  Nb2O5 is one of well-known niobia) as shown by Allison to practice the support material of Simanzhenkov because such Nb2O5 is well-known support material  for supporting desired oxidative dehydrogenation catalyst  as suggested by Allison ([0013], [0020]) and adopting such well-known Nb2O5 support material for help forming desired oxidative dehydrogenation catalyst is well within the scope of one ordinary skill in the art (see MPEP §2143 KSR). 
Regarding claim 29, as for the claimed non-antagonistic binder amount being up to 80 wt%,  Simanzhenkov already teaches the oxidative dehydrogenation catalyst including 1 to 30 weight % of said catalyst and 70-99 wt%  support ([0106]-[0108], [0114]), it would have been obvious to one of ordinary skill in the art  to expect that the binder content in such catalyst being up to 80 wt.%. 
Regarding claim 30 and 45, such limitations are met as discussed above. 
Regarding claim 31,  Simanzhenkov further teaches the support having very low surface area, e.g. may be from about 2  to 10 m 2/g ([0109]),   since catalyst active phase being deposited  onto such low surface area of support, it would have been obvious for one of ordinary skill in the art to expect that the deposited catalyst active phase on such low surface area support will lead to a catalyst surface area similar as (or close enough to) its original support surface area, i.e,  from about 2  to 10 m 2/g, wherein such surface area  overlapping with that of instantly claimed surface area, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I).    As for the claimed non-antagonistic binder amount being in the amount of 35wt% to 65wt%,  Simanzhenkov teaches the agglomerated catalyst can be bound or supported ([0106]-[0108]) and specifically discloses  the oxidative dehydrogenation catalyst including 1 to 30 weight % of said catalyst and 70-99 wt%  support ([0114]).   It would have been obvious to one of ordinary skill in the art to expect that the binder content in such catalyst being less than 70 wt% based on the maximum content of the active catalyst being 30 weight%.  It would have been obvious for one of ordinary skill in the art to adopt a same content of binder as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining an oxidative dehydrogenation catalyst being suitably bounded for intended applications. 
Regarding claim 35, Simanzhenkov further teaches the support having very low surface area, e.g. may be from about 2  to 10 m 2/g ([0109]),   since catalyst active phase being deposited  onto such low surface area of support, it would have been obvious for one of ordinary skill in the art to expect that the deposited catalyst active phase on such low surface area support will lead to a catalyst surface area similar  original support surface area, i.e, from about 2  to 10 m 2/g, wherein such surface area  overlapping with that of instantly claimed surface area, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). As for the claimed non-antagonistic binder amount being less than 35wt% to 65wt%,  Simanzhenkov teaches the agglomerated catalyst can be bound or supported ([0106]-[0108]) and specifically discloses  the oxidative dehydrogenation catalyst including 1 to 30 weight % of said catalyst and 70-99 wt%  support ([0114]).  If catalyst comprising an 1-30% by weight agglomerated catalyst  already being supported 70-99 wt%  support, it would have been obvious for one of ordinary skill in the art that such catalyst comprising at most 29% by weight of binder, wherein such content overlaps with that of instantly claimed binder content, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). It would have been obvious for one of ordinary skill in the art to adopt a same content of binder as that of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining an oxidative dehydrogenation catalyst being suitably bounded for intended applications. 
Regarding claim 40, Simanzhenkov further teaches the catalyst can be treated in H2O2 solution (noted such solution is weak acid) ([0136], [0194], [0200]) while Allison discloses Nb2O5 can be included into such catalyst, hence, Nb2O5 hydrate being acidified in such treatment would be expected.  Furthermore, such acidified Nb2O5 hydrate is just a precursor used in claim 28 recited product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP § 2113). In this case, Simanzhenkov in view of Allison already teaches a same or substantially the same agglomerated catalyst as that of instantly claimed. 
Claim 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Simanzhenkov et al. (US2017/0050178) in view of Allison (US2003/0065235) as applied above, and further in view of Arnold (US2010/0256432).
Regarding claim 39, Simazhenkov in view of Allison does not expressly teach the claimed catalyst size. 
However, Simanzhenkov already teaches agglomerated catalyst can be extruded to desire shape, e.g. spheres, elliptical, rods (stirring bars), etc.([0080]). 
Arnold teaches an oxidative dehydrogenation catalyst ([0039], [0042], can be  formed to desired size (e.g. 12-20 mesh) ([0055]),  wherein such size overlapping with that of instantly claimed size, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  Arnold also teaches such catalyst can be extruded to desired size ([0058], [0062]). 
It would have been obvious for one of ordinary skill in the art to extrude the catalyst of Simanzhenkov et al. in view of Allsion to desired size (e.g. a size as that of instantly claimed) as shown by Arnold because by doing so can help provide an oxidative dehydrogenation catalyst   for needed commercial application as suggested by Arnold ([0058], [0062]).   
Regarding claim 46, Simanzhenkow et al. already teaches such limitation as discussed above. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Simanzhenkov et al. (US2017/0050178) in view of Allison (US2003/0065235) as applied above, and further in view of Hossain (US2017/0233312). 
Simanzhenkov in view of Allison does not expressly teach alumina being boehmite.  However, Simanzhenkow already teaches alumina material can be both used as support and binder. 
	Hossain teaches inert alumina material can be aluminum oxide, alumina monohydrate and boehmite etc. ([0059]). 
	It would have been obvious for one of ordinary skill in the art “obvious to try” such well-known boehmite as shown by Hossain to practice the alumina material of Simazhenkov in view of Allison because choosing boehmite from a finite number of identified, predictable alumina material solutions having a reasonable expectation of success (see MPEP § 2143 KSR). 
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Simanzhenkov et al. (US2017/0050178) in view of Allison (US2003/0065235) as applied above, and further in view of Kim et al (KR20110078818A) and Suh et al (US2018/ 0333702).
Regarding claim 36, Simanzhenkov et al. in view of Allison does not expressly teach the pore volume being 0.02 to 0.2 cm3/g. 
Kim teaches catalyst (for dehydrogenation hydrocarbon) properties such as pore volume and pore size are the main factors that determine the mass transfer coefficient of reactants and products, and the diffusion resistance of a material determines the overall reaction rate in a situation where the chemical reaction rate is fast (page 2 first para.).
Suh et al. teaches an oxidative dehydrogenation catalyst generally having pore volume 0.1 to 10 cm3/g (para [0033]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known oxidative dehydrogenation catalyst pore volume as shown by Suh et al. to modify the catalyst of Simanzhenkov et al. in view of Allison because by doing so can help provide a catalyst composition with a pore volume for needed mass transfer and diffusion thus obtaining desired dehydrogenation reaction rate as suggested by Kim et al.  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same pore volume as that of instantly claimed via routine optimization (see MPEP § 2144. 05 II) for help obtaining an oxidative dehydrogenation catalyst with desired reaction rate as suggested by Kim et al. 
Regarding claim 37, Kim et al. further discloses adopting a carrier having mesopore size of 5-200 nm (i.e. 50-2000 Angstrom) for obtaining a desired dehydrogenation catalyst (page 3 first para.), since active catalyst component being disposed onto such carrier, it would have been obvious for one of ordinary skill in the art that active catalyst material disposed material will possess a pore size similar to that of adopted carrier material, i.e., having pore size in the range of 5-200 nm.  For such pore size, it would have been obvious for one of ordinary skill in the art to expect that at least 50% of such pores having a size greater than 5-200 nm, wherein such pore size distribution overlapping with that of instantly claimed pore size range, thus renders a prima facie case of obviousness (see MPEP § 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt a same pore size distribution as that of instantly claimed via routine optimization (see MPEP § 2144. 05 II) for help obtaining an oxidative dehydrogenation catalyst with needed pore sizes thus obtaining desired reaction rate as suggested by Kim et al. 
Regarding claim 38, it would have been obvious for one of ordinary skill in the art to adopt a same percent pore area distribution and a same corresponding pore volume as those of instantly claimed via routine optimization (see MPEP § 2144. 05 II) for help obtaining an oxidative dehydrogenation catalyst with needed pore sizes thus obtaining desired reaction rate as suggested by Kim et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28-32, 35-40 and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of US10661256 in view of Allison (US2003/0065325). US ‘256 teaches a substantially the same agglomerated catalyst except support being Nb2O5 hydrate wherein such limitation is taught by Allison as set forth above. It would have been obvious for one of ordinary skill in the art to adopt such well-known niobia ( noted  Nb2O5 is one of well-known  niobia) as shown by Allison to practice the support material of Simanzhenkov because such Nb2O5  is well-known support material  for supporting desired oxidative dehydrogenation catalyst  as suggested by Allison ([0013], [0020]) and adopting such well-known support material for help forming desired oxidative dehydrogenation catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). As for the claimed Nb2O5 hydrate, it is just a precursor used to make the agglomerated catalyst, such precursor generally used in a slurry for mixing, then going through drying, extruding and then calcining to form the agglomerated catalyst (see instant publication US 20210154645 A1, para. [0032]-[0040], [0082]-[0089], example 1) wherein hydrated water component in such Nb2O5 hydrate apparently would be removed during high temperature calcining while the obtained agglomerated catalyst containing Nb2O5. 
Claim 28-32, 35-40 and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of US11052380. US ‘380 teaches a substantially the same agglomerated catalyst as that of instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732